United States Securities and Exchange Commission Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) (310)255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2010 Common Stock, 122,228,698 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION Item1 Financial Statements 3 Consolidated Balance Sheets as of March 31, 2010 (unaudited)and December31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3 Quantitative and Qualitative Disclosures About Market Risk 28 Item4 Controls and Procedures 28 PART II. OTHER INFORMATION Item1 Legal Proceedings 29 Item1A Risk Factors 29 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3 Defaults Upon Senior Securities 29 Item4 Reserved 29 Item5 Other Information 29 Item6 Exhibits 29 Signatures 30 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (in thousands, except shares and per share data) March 31, 2010 December 31, 2009 (unaudited) Assets Investment in real estate: Land $ 835,407 $ 835,407 Buildings and improvements 5,018,804 5,017,569 Tenant improvements and lease intangibles 541,711 534,084 Investment in real estate, gross 6,395,922 6,387,060 Less: accumulated depreciation (744,226 ) (688,893 ) Investment in real estate, net 5,651,696 5,698,167 Cash and cash equivalents 94,300 72,740 Tenant receivables, net 969 2,357 Deferred rent receivables, net 42,589 40,395 Interest rate contracts 91,748 108,027 Acquired lease intangible assets, net 10,523 11,691 Investment in unconsolidated real estate funds 94,708 97,127 Other assets 30,114 29,428 Total assets $ 6,016,647 $ 6,059,932 Liabilities Secured notes payable, including loan premium $ 3,272,157 $ 3,273,459 Accounts payable and accrued expenses 73,484 72,893 Security deposits 32,109 32,501 Acquired lease intangible liabilities, net 130,882 139,340 Interest rate contracts 206,522 237,194 Dividends payable 12,203 12,160 Total liabilities 3,727,357 3,767,547 Equity Douglas Emmett, Inc. stockholders' equity: Common Stock, $0.01 par value 750,000,000 authorized, 122,029,198 and 121,596,427 outstanding at March 31, 2010 and December 31, 2009, respectively 1,220 1,216 Additional paid-in capital 2,299,372 2,290,419 Accumulated other comprehensive income (loss) (171,662 ) (186,255 ) Accumulated deficit (332,507 ) (312,017 ) Total Douglas Emmett, Inc. stockholders' equity 1,796,423 1,793,363 Noncontrolling interests 492,867 499,022 Total equity 2,289,290 2,292,385 Total liabilities and equity $ 6,016,647 $ 6,059,932 See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except shares and per share data) Three Months Ended March 31, 2010 2009 Revenues Office rental Rental revenues $ 98,747 $ 108,546 Tenant recoveries 6,478 7,966 Parking and other income 15,551 17,634 Total office revenues 120,776 134,146 Multifamily rental Rental revenues 15,899 16,187 Parking and other income 1,112 1,084 Total multifamily revenues 17,011 17,271 Total revenues 137,787 151,417 Operating Expenses Office expense 36,114 40,312 Multifamily expense 4,568 4,517 General and administrative 5,850 6,351 Depreciation and amortization 55,332 61,074 Total operating expenses 101,864 112,254 Operating income 35,923 39,163 Gain on disposition of interest in unconsolidatedreal estate fund - 5,573 Other income (loss) 246 (567 ) (Loss) Gain, including depreciation, from unconsolidatedreal estate funds (1,504 ) 2,803 Interest expense (45,134 ) (49,222 ) Net loss (10,469 ) (2,250 ) Less:Net loss attributable to noncontrolling interests 2,182 383 Net loss attributable to common stockholders $ (8,287 ) $ (1,867 ) Net loss attributable to common stockholders per share – basic and diluted $ (0.07 ) $ (0.02 ) Dividends declared per common share $ 0.10 $ 0.10 Weighted average shares of common stock outstanding – basic and diluted 121,643,700 121,841,789 See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Three Months Ended March 31, 2010 2009 Operating Activities Net loss $ (10,469 ) $ (2,250 ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss (Gain), including depreciation, from unconsolidated real estate funds 1,504 (2,803 ) Depreciation and amortization 55,332 61,074 Net accretion of acquired lease intangibles (7,290 ) (10,101 ) Gain on disposition of interest in unconsolidated real estate fund - (5,573 ) Amortization of deferred loan costs 421 607 Amortization of loan premium (1,302 ) (1,229 ) Non-cash market value adjustments on interest rate contracts 4,671 4,964 Non-cash amortization of stock-based compensation 1,560 1,056 Non-cash profit sharing allocation to consolidated fund - 660 Change in working capital components: Tenant receivables 1,388 62 Deferred rent receivables (2,194 ) (2,003 ) Accounts payable, accrued expenses and security deposits 6,006 11,468 Other (909 ) (275 ) Net cash provided by operating activities 48,718 55,657 Investing Activities Capital expenditures and property acquisitions (11,176 ) (11,846 ) Deconsolidation of Douglas Emmett Fund X, LLC - (6,625 ) Net cash used in investing activities (11,176 ) (18,471 ) Financing Activities Proceeds from long-term borrowings - 82,640 Deferred loan costs (2 ) (3 ) Repayment of borrowings - (106,665 ) Net change in short-term borrowings - (25,275 ) Contributions by Douglas Emmett Fund X, LLC investors - 66,074 Contributions by noncontrolling interests - 450 Distributions to noncontrolling interests (3,420 ) (6,478 ) Distributions of capital to noncontrolling interests (400 ) - Repurchase of common stock - (3,901 ) Cash dividends (12,160 ) (22,856 ) Net cash used in financing activities (15,982 ) (16,014 ) Increase in cash and cash equivalents 21,560 21,172 Cash and cash equivalents at beginning of period 72,740 8,655 Cash and cash equivalents at end of period $ 94,300 $ 29,827 Noncash transactions: Investing activity related to contribution of properties to Douglas Emmett Fund X, LLC $ - $ 476,852 Financing activity related to contribution of debt and noncontrolling interest to Douglas Emmett Fund X, LLC $ - $ (483,477 ) See notes to consolidated financial statements. 5 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (in thousands, except shares and per share data)1.
